Title: To George Washington from William Chalmers, 28 September 1794
From: Chalmers, William
To: Washington, George


               
                  Sir
                  Fortrose [Scotland] Septr 28th 1794
               
               Tho I have not the honour of your acquaintance I am no Stranger to your amiable Character which encourages me to apply to you in this singular manner. My Inclinations, lead me to go abroad, & to visit these Lands of Liberty over which you preside, but my Friends & Relations oppose my Inclinations & are anxious to get a Settlement for me in the Church of Scotland. For some years past I have been employed in teaching the learned-Languages, Arithmetic, Bookkeeping, Geometry, and the practical parts of Geometry and if you will have the goodness to consider my Case & to appoint me to a Clerical Charge in any of the United Provinces of America, I shall endeavour to make myself as useful as possible both as a Preacher & Teacher of an Academy there. My Address is William Chalmers Rector of the Grammar School of Fortrose North Britain. If you will do me the honour to answer this Letter I shall without loss of time transmit to you the most satisfactory Attestations both of my moral Character & of my Abilities and Success as a Teacher. As I am a Young Man and clogged with no Family I can be ready to set sail for America upon the shortest Notice. I have the honour to be Sir Your most obdt hble Servant
               
                  William Chalmers
               
               
                  P.S. I had the honour to dine with General-Sir Hector Munro of Novar some Days ago, & I find that by his Influence with General Williamson Lieutenant Governor of Jamaica that I am to be appointed to one of the first vacancies in the established Church there.  It is the opinion however of all my Connections that that Climate will not agree with my Constitution & it is their wish (which by the by is my own likewise) that since I am determined to go abroad that I should go to America. Your Excellencie’s answer however will determine my fate.  W.C.
               
             